DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 39-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “said gas spring end member assembly”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 31 recites “a cross-section of said end member chamber taken along a plane transverse to said longitudinal axis has an approximate shape of an irregular annulus.”  It is not clear what is encompassed by the term “irregular” as it is currently used.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 34, 38-42, 45 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eise et al (US# 2010/0127438).
Eise et al disclose all the limitations of the instant claim including; a gas spring end member assembly 10/20 dimensioned for securement to an associated end of an associated flexible spring member 30, said gas spring end member assembly having a longitudinal axis and comprising: a first end member wall 20 at least partially forming a first end member shell, said first end member wall including a first end wall portion 23-27 oriented transverse to said longitudinal axis, a first inner side wall portion 29 extending in a first axial direction from along said first end wall portion toward a first inner distal edge and a first outer side wall portion 22 extending in said first axial from along said first end wall portion toward a first outer distal edge 21; a second end member wall 10 at least partially forming a second end member shell, said second end member wall including a second end wall portion 12 oriented transverse to said longitudinal axis, a second inner side wall portion 13/14 extending in a second axial direction from along said second end wall portion 12 toward an inner end wall portion disposed in spaced relation to said second end wall portion in said second axial direction and a second outer side wall portion 11 extending in said second axial from along said second end wall portion toward a second outer distal edge 15, said second inner side wall portion of said second end member wall including a first section 13 extending from along said second end wall portion in said second axial direction and a second section 14 extending from along said inner end wall portion in said first axial direction with said second section spaced radially inward from said first section such that a shoulder section extends between and operatively connects said first and second section; and, a flowed-material joint [0033] operatively connecting said first outer distal edge 21 of said first outer side wall portion with said second outer distal edge 15 of said second outer side wall portion such that an end member chamber is at least partially defined within said gas spring end member assembly by said first and second end member walls.
Regarding claim 38 and 47, the first end member wall 20 includes a plurality of first connection wall portions 28 extending along at least said first end wall portion 23-27 in said first axial direction toward a first connection edge portion 29.2 with said plurality of first connection wall portions disposed in spaced relation to one another about said longitudinal axis; and, said second end member wall 10 includes a plurality of second connection wall portions 16 extending along at least said inner end wall portion in said second axial direction toward a second connection edge portion with said plurality of second connection wall portions disposed in spaced relation to one another about said longitudinal axis with at least one of said plurality of first connection wall portions disposed in approximately alignment with at least one of said plurality of second connection wall portions such that said first connection edge portion of said at least one of said plurality of first connection wall portions and said second connection edge portion of said at least one of said plurality of second connection wall portions abuttingly engage one another [0032].
Regarding claim 39, Eise et al disclose all the limitations of the instant claim including; a flexible spring member 30 having a longitudinal axis and extending between opposing first (top) and second (bottom) ends, said flexible spring member 30 including a flexible wall extending peripherally about said longitudinal axis to at least partially define a spring chamber; a first end member (unillustrated top, necessarily present for the bellows to enclose a cavity [0036] and provide spring function) secured to said first end (top) of said flexible spring member such that a substantially fluid-tight connection is formed therebetween; and, an end member assembly 10/20 operatively connected to said second end of said flexible spring member such that a substantially fluid-tight seal is formed therebetween, said end member assembly including: a first end member wall 20 or 10 at least partially forming a first end member shell, said first end member wall including a first end wall portion 23-27 or 12 oriented transverse to said longitudinal axis, a first inner side wall portion 29 or 13/14 extending in a first axial direction from along said first end wall portion toward a first inner distal edge and a first outer side wall portion 22 or 11 extending in said first axial from along said first end wall portion toward a first outer distal edge 21 or 15; a second end member wall 10 or 20 at least partially forming a second end member shell, said second end member wall including a second end wall portion 12 or 23-27 oriented transverse to said longitudinal axis, a second inner side wall portion 13/14 or 29 extending in a second axial direction from along said second end wall portion 12 or 23-27 toward an inner end wall portion disposed in spaced relation to said second end wall portion in said second axial direction and a second outer side wall portion 11 or 22 extending in said second axial from along said second end wall portion toward a second outer distal edge 15 or 21; and, a flowed-material joint [0033] operatively connecting said first outer distal edge of said first outer side wall portion with said second outer distal edge of said second outer side wall portion such that an end member chamber is at least partially defined within said gas spring end member assembly by said first and second end member walls.
Regarding claim 40, the second end member wall 20 includes a mounting wall portion 26 dimensioned to abuttingly engage said second end of said flexible spring member [0036].
Regarding claim 41, one of said second end wall portion 23-27 and said mounting portion of said second end member wall includes a plurality of elongated slots 27.1 extending into said second end wall portion in an axial direction toward said first end member wall with said plurality of elongated slots disposed in spaced relation to one another around said longitudinal axis.
Regarding claim 42, said second end member wall includes one or more passages 27.1 extending therethrough such that said end member chamber is disposed in fluid communication with said spring chamber through said one or more passages.
Regarding claim 45, said second inner side wall portion of said second end member wall including a first section 13 extending from along said second end wall portion in said second axial direction and a second section 14 extending from along said inner end wall portion in said first axial direction with said second section spaced radially inward from said first section such that a shoulder section extends between and operatively connects said first and second section

Claim(s) 28-29, 31-34, 36-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Derr et al (US# 2018/0015800).
Derr et al disclose all the limitations of the instant claims including; a gas spring end member assembly 13 dimensioned for securement to an associated end of an associated flexible spring member, said gas spring end member assembly having a longitudinal axis and comprising: a first end member wall 40 at least partially forming a first end member shell, said first end member wall including a first end wall portion (wall with element 14) oriented transverse to said longitudinal axis, a first inner side wall portion 44b extending in a first axial direction from along said first end wall portion toward a first inner distal edge 48a and a first outer side wall portion 44a extending in said first axial from along said first end wall portion toward a first outer distal edge with said first inner side wall portion positioned coaxially along said longitudinal axis and said first outer side wall portion laterally offset from said longitudinal axis such that said first outer side wall portion is eccentric to said first inner side wall portion; a second end member wall 42 at least partially forming a second end member shell, said second end member wall including a second end wall portion oriented transverse to said longitudinal axis, a second inner side wall portion 44b extending in a second axial direction from along said second end wall portion toward an inner end wall portion 48b disposed in spaced relation to said second end wall portion in said second axial direction and a second outer side wall portion extending in said second axial from along said second end wall portion toward a second outer distal edge 46b with said second inner side wall portion positioned coaxially along said longitudinal axis and said second outer side wall portion laterally offset from said longitudinal axis such that said second outer side wall portion is eccentric to said second inner side wall portion; and, a flowed-material joint 46a/46b [0044] operatively connecting said first outer distal edge of said first outer side wall portion with said second outer distal edge of said second outer side wall portion such that an end member chamber is at least partially defined within said gas spring end member assembly by said first and second end member walls.  Figures 5-6.
Regarding claims 29 and 34, portion 42 can be taken as the first end member wall and portion 40 the second end member wall.  Portion 40 has a second inner side wall portion at 44b of said second end member wall includes a first section extending from along said second end wall portion (portion above 48a) in said second axial direction and a second section extending from along said inner end wall portion (portion bellow 48a) in said first axial direction with said second section spaced radially inward from said first section such that a shoulder section (at 48a) extends between and operatively connects said first and second section.
Regarding claim 31, a cross-section of said end member chamber taken along a plane transverse to said longitudinal axis has an approximate shape of an irregular annulus.
Regarding claim 32, a first cross section of said second end member wall taken along a first plane extending through and along said longitudinal axis has a first section of said second end wall portion having a first cross-sectional length and a second section of said second end wall portion opposite said first section having a second cross-sectional length that is less than said first cross-sectional length.  Note figure 6 shows a longer length of end wall portion at #42 as compared to the length of the end wall portion on the opposite side of 44.
Regarding claim 33, a second cross section of said second end member wall taken along a second plane extending through and along said longitudinal axis in an orientation transverse to said first cross-sectional plane has a first section of said second end wall portion and a second section of said second end wall portion opposite said first section with approximately common cross-sectional lengths.

    PNG
    media_image1.png
    437
    793
    media_image1.png
    Greyscale



Regarding claims 36-37, note the inner side walls are eccentric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derr et al (US# 2018/0015800) in view of Buma (US# 4659070).
	Derr et al discloses an end member 13 assembly  for operatively connecting a second end of a flexible spring member such that a substantially fluid-tight seal is formed therebetween, said end member assembly including: a first end member wall 40 or 42 at least partially forming a first end member shell, said first end member wall including a first end wall portion oriented transverse to said longitudinal axis, a first inner side wall portion 44b extending in a first axial direction from along said first end wall portion toward a first inner distal edge 48a or 48b and a first outer side wall portion 44a or 44b extending in said first axial from along said first end wall portion toward a first outer distal edge 46a or 46b; a second end member wall 42 or 40 at least partially forming a second end member shell, said second end member wall including a second end wall portion oriented transverse to said longitudinal axis, a second inner side wall portion 44b extending in a second axial direction from along said second end wall portion toward an inner end wall portion disposed in spaced relation to said second end wall portion in said second axial direction and a second outer side wall portion 44b or 44a extending in said second axial from along said second end wall portion toward a second outer distal edge 46b or 46a; and, a flowed-material joint [0044] operatively connecting said first outer distal edge of said first outer side wall portion with said second outer distal edge of said second outer side wall portion such that an end member chamber is at least partially defined within said gas spring end member assembly.  Derr et al do not show a flexible spring member having a longitudinal axis and extending between opposing first and second ends, said flexible spring member including a flexible wall extending peripherally about said longitudinal axis to at least partially define a spring chamber; a first end member secured to said first end of said flexible spring member such that a substantially fluid-tight connection is formed therebetween.  Derr et al suggest a flexible sleeve and end members [0003] but fail to show or disclose the air spring assembly in detail, instead focusing on details of the air spring component.  Buma et al disclose a similar air spring component and further teach the connections of the remainder of the spring including a flexible spring member 20 having a longitudinal axis and extending between opposing first and second ends, said flexible spring member including a flexible wall extending peripherally about said longitudinal axis to at least partially define a spring chamber; a first end member 56 secured to said first end of said flexible spring member such that a substantially fluid-tight connection is formed therebetween and a second end secured to an air spring component 18/22 similar to the component 13 of Derr et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible spring member and second end taught by Buma et al with the spring component of Derr et al as an obvious means of implementing the spring component, thereby allowing its use in vehicle suspensions.
Regarding claim 40, the second end member wall 42 includes a mounting wall portion dimensioned to abuttingly engage said second end of said flexible spring member.  Note portion opposite 14/18 in figure 5 which corresponds to portion 45 taught by Buma et al to receive the flexible spring member.
Regarding claim 41, one of said second end wall portion and said mounting portion of said second end member wall includes a plurality of elongated slots extending into said second end wall portion in an axial direction toward said first end member wall with said plurality of elongated slots disposed in spaced relation to one another around said longitudinal axis.  Note the openings at 14.
Regarding claim 42, the second end member wall includes one or more passages (hole inside the inner wall portion) extending therethrough such that said end member chamber is disposed in fluid communication with said spring chamber through said one or more passages.
Regarding claims 43-44, note the inner side walls are eccentric.
Regarding claim 45, portion 42 can be taken as the first end member wall and portion 40 the second end member wall.  Portion 40 has a second inner side wall portion at 44b of said second end member wall includes a first section extending from along said second end wall portion (portion above 48a) in said second axial direction and a second section extending from along said inner end wall portion (portion bellow 48a) in said first axial direction with said second section spaced radially inward from said first section such that a shoulder section (at 48a) extends between and operatively connects said first and second section.

Allowable Subject Matter
Claims 30 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK